COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



FRANK ANTONIO SIMONETTI, 


§


 




 


 


No. 08-11-00382-CR




Appellant,


§


 




 


 


Appeal from the




v. 


§


 




 


 


34th Judicial
  District Court




 


§


 




THE STATE OF TEXAS,


 


of El Paso
  County, Texas




 


§


 




Appellee.


 


(TC# 20110D02096)




 


§


 



 
MEMORANDUM OPINION
 
            Frank Antonio Simonetti attempts to
appeal his convictions of indecency with a child (Counts I, II, and III).  Finding that Appellant did not timely file
his notice of appeal, we dismiss the appeal for want of jurisdiction.
A
timely notice of appeal is necessary to invoke this Court’s jurisdiction.  Olivo v. State, 918 S.W.2d 519, 522
(Tex.Crim.App. 1996).  The record before
us reflects that sentence was imposed in open court on November 3, 2011.  Appellant did not file a motion for new
trial.  Therefore, his notice of appeal
was due to be filed December 3, 2011, thirty days after the date sentence was
imposed in open court.  See Tex.R.App.P. 26.2(a)(1).  Pursuant to Rule 26.3, a court of appeals may
grant an extension of time to file notice of appeal if the notice is filed
within fifteen days after the last day allowed and, within the same period, a
motion is filed in the court of appeals reasonably explaining the need for the
extension of time.  Tex.R.App.P. 26.3; Olivo, 918
S.W.2d at 522.  Appellant filed his
notice of appeal and a motion for extension of time on December 22, 2011.  Because both the notice of appeal and the
motion for extension of time are untimely, we dismiss the appeal for want of
jurisdiction.
 
                                                                        GUADALUPE
RIVERA, Justice
February 1, 2012
 
Before McClure, C.J., Rivera, J., and Antcliff, J.
 
(Do Not Publish)